Smith, C. J.,
delivered the opinion of the court.
Appellant’s contention that the land here in question could not be divided equitably in kind appears to have been made in good faith, and was successful in part; and, while neither his claim for rent due him by appellees, nor for relief from the owelty allowed appellees by the commissioners and charged on his share of the land was resisted by appellees, he obtained the award of the first, and relief from the second, on the initiative and because of the efforts of his own counsel. We are therefore of the opinion that he should not be charged with any portion of the fee of appellees attorneys. The *708decree of the court below will be reversed, and the cause remanded in so far as it allows this attorney’s fee, hut in all other respects will remain in full force and effect.

Reversed and remanded in part.